PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by Claimants and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. For several decades preceding June 23,2003, Respondent agency leased from Claimants office space located at 1201 Greenbrier Street in Charleston, Kanawha County.
2. On or about June 23,2003, the premises at issue were subjected to a flood and Respondent provided Claimants written notification of its intent to cancel the lease agreement.
3. Claimants allege that, based upon the terms of their agreement to cancel the lease, Respondent was obligated, but failed, to remove its equipment, furnishings, and trash from the premises, and repair certain damages.
4. Claimants contend that the cost to return the premises to the condition anticipated by the lease agreement totals $66,611.72.
5. Respondent admits that it agreed to pay for certain repairs, but denies liability for all the damages alleged by Claimants.
6. Claimants and Respondent agreed to stipulate that the amount of $27,500.00 would be a fair and reasonable amount to settle this claim.
The Court has reviewed the facts of the claim and finds that the amount of the damages agreed to by the parties is fair and reasonable. Thus, the Court is of the opinion to and does make an award in the amount of $27,500.00.
Award of $27,500.00.